UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


ZHUOHONG LIU,

              Plaintiff,

      v.                                             Civil Action No. 1:18-cv-02987 (CJN)

AMERICAN CHEMICAL SOCIETY,

              Defendant.


                                 MEMORANDUM OPINION

       ZhuoHong Liu worked as a senior data analyst at the American Chemical Society (“ACS”)

from August 12, 2013, until her termination on February 2, 2015. See generally Am. Compl., ECF

No. 7. She claims that ACS retaliated and discriminated against her on the basis of national origin

under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (Title VII),

and violated the D.C. Human Rights Act, D.C. Code § 2-1401 et seq., and D.C. Accrued Sick and

Safe Leave Act, D.C. Code 32-531.02. See generally Am. Compl. Because Liu’s Title VII claims

are time-barred, and because the Court declines to exercise supplemental jurisdiction over her

other claims, the Court and grants ACS’s Motion to Dismiss in full.

                                        I.      Background

       Liu’s work troubles began around July 2014, when a new manager was selected for the

ACS IT department. Am. Compl. at 9. As relevant here, Liu, who is Chinese, alleges that her new

supervisor, who is Indian, (1) asked her inappropriate questions about “Chinese conduct,” id.;

(2) required her to perform tasks that were not her responsibility, id.; (3) gave her unreasonable

assignments and deadlines, id. at 9–10; (4) denied her requests to work remotely, id.; (5) forced

her to take more sick leave than necessary, id. at 12; (6) made false statements about her

                                                1
performance and use of leave, id. at 8–10; and (7) wrongfully terminated her on the basis of those

false statements and then hired a less-qualified Indian individual as her replacement, id.

        In the months leading up to her termination, Liu contacted HR to report her supervisor’s

allegedly discriminatory conduct. Am. Compl. at 9–11, 13 (“On January 5, 2015, I brought up the

discriminating matter for attention [and scheduled a meeting] to discuss the matter of

discrimination with HR.”). On February 2, 2015, she received her termination letter, which listed

“insubordination, abuse of leave policy, and performance problem[s]” as the grounds for her firing.

Id. at 7.

        On January 23, 2016, Liu filed an administrative charge1 for retaliation and discrimination

on the basis of national origin with the D.C. Office of Human Rights (“OHR”). Am. Compl. at 6.

The charge was cross-filed with EEOC. Id. Liu alleges that “the first concrete evidence available

to [her] confirming the discriminatory nature of [ACS’s] conduct was in May 2015,” when she

learned that she had been replaced by “a less qualified individual of Indian national origin.” Id. at

14. She further claims that ACS did not provide her with its reasons for her termination until May

2018 (which is also when she learned of ACS’s “violation of the D.C. Accrued Sick and Safe

Leave Act”). Id. at 7.

        ACS moves to dismiss Liu’s Amended Complaint on the grounds that her claims are time-

barred because she filed her administrative charge more than 300 days after the complained-of

discriminatory or retaliatory acts. See generally Def.’s Mem. Supp. Mot. to Dismiss, ECF No. 8-

1 (“Def.’s Mem.”). Liu responds that her administrative charge was timely because it was filed

within 300 days of her claimed discovery in May 2018 of ACS’s discriminatory and retaliatory



1
 In ruling on the Motion to Dismiss, the Court may consider not only the facts alleged in the Amended Complaint
but also documents incorporated by reference into the Complaint, such as the administrative complaint attached to
Liu’s Response, ECF No. 10.

                                                         2
conduct, or because the 300-day deadline should be equitably tolled. See generally Pl.’s Resp. to

Def.’s Mot. to Dismiss, ECF No. 10 (“Pl.’s Resp.”).

                                        II.         Analysis

       “In determining whether a complaint fails to state a claim, [the Court] may consider only

the facts alleged in the complaint, any documents either attached to or incorporated in the

complaint[, and] matters of which [the Court] may take judicial notice.” EEOC v. St. Francis

Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir. 1997). When evaluating a motion to dismiss

pursuant to Rule 12(b)(6), courts assume the veracity of all “well-pleaded factual allegations” in

the complaint and determine whether the allegations “plausibly give rise to an entitlement to

relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                        A. Title VII Claims

       Under Title VII, a complainant must file an administrative charge of discrimination or

retaliation with EEOC within 180 days of the alleged unlawful employment practice. 42 U.S.C.

§ 2000e-5(e)(1). But when a complainant initially institutes proceedings with a state or local

agency with authority to grant or seek relief from the unlawful employment practice, she has 300

days to file her administrative charge.       Id.   Because Title VII’s administrative exhaustion

requirements are not jurisdictional, an employee who misses the 300-day deadline may avoid

dismissal if she demonstrates that she qualifies for equitable relief from the deadline by

demonstrating “good cause for the procedural failure.” Niskey v. Kelly, 859 F.3d 1, 7 (D.C. Cir.

2017) (citing Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982)). An employee is

entitled to equitable tolling of the 300-day deadline if she demonstrates that (1) she has been

pursuing her rights diligently and (2) some extraordinary circumstance stood in her way. Id.

       Liu filed her administrative charge on January 23, 2016. Am. Compl. at 14. But the last

instance of unlawful conduct she alleges in that charge is her termination on February 2, 2015—

                                                    3
358 days before she filed her charge. Id. at 7. Her Title VII claims are therefore untimely unless

she alleges some unlawful act against her on or after March 29, 2015, or there is a reason to toll

the 300-day deadline.

          Liu responds in two ways. First, she argues that ACS committed an unlawful action against

her when it hired her replacement in May 2015 (which was less than 300 days before she submitted

her administrative charge). Pl.’s Resp. at 3. Second, she contends that the 300-day deadline should

be tolled because she did not learn about ACS’s discrimination against her until after her firing

(when she learned of her replacement in May 2015 and then in 2018 when she discovered ACS’s

allegedly pretextual reasons for her termination). Id. But ACS’s hiring of her replacement is not

the alleged unlawful action Liu complains of—the conduct at issue here is the alleged

discrimination and retaliation Liu experienced up until the time of her termination in February

2015. And as for her tolling argument, Liu does not allege that she was unaware of possible

unlawful conduct before those later events—in fact, Liu clearly thought that ACS was acting

unlawfully before she was fired, as evidenced by the fact that she repeatedly reported suspected

discrimination to HR in the months preceding her termination, see Am. Compl. at 10–13, as well

as the fact that she submitted her administrative charge well before May 2018. If a complainant’s

Title VII claims were revived whenever she learned additional facts about the alleged unlawful

conduct, any Title VII case could be potentially revived by civil discovery. Cf. Drielak v. Pruitt,

890 F.3d 297, 299 n. 2 (D.C. Cir. 2018) (45-day period to contact EEO begins when employee had

“reasonable suspicion” of discrimination). Because Liu has failed to show that any “extraordinary

circumstance[s]” stood in the way of her filing an administrative complaint, Niskey, 859 F.3d at 7,

tolling is unwarranted. The Court therefore dismisses Liu’s Title VII claims as they are time-

barred.



                                                  4
                     B. D.C. Leave Act and D.C. Human Rights Act Claims

       Liu also brings claims under the D.C. Human Rights Act (“DCHRA”) and D.C. Accrued

Sick and Safe Leave Act. See generally Am. Compl. District courts are given supplemental

jurisdiction over state claims that “form part of the same case or controversy” as federal claims

over which they have original jurisdiction. 28 U.S.C. § 1367(a). When the Court has dismissed

all claims over which is has original jurisdiction, it may decline to exercise supplemental

jurisdiction. 28 U.S.C. § 1367(c)(3). “[I]n the usual case in which all federal-law claims are

eliminated before trial, the balance of factors to be considered under the pendent jurisdiction

doctrine—judicial economy, convenience, fairness, and comity—will point toward declining to

exercise jurisdiction over the remaining state-law claims.” Carnegie–Mellon Univ. v. Cohill, 484

U.S. 343, 350 n.7 (1988); see Edmondson & Gallagher v. Alban Towers Tenants Ass’n, 48 F.3d

1260, 1267 (D.C. Cir. 1995); Dyson v. Dist. of Columbia, 808 F. Supp. 2d 84, 88–89 (D.D.C.

2011). Because the federal claims in this case have been dismissed, the Court no longer has

original jurisdiction over the case and will decline to exercise supplemental jurisdiction over the

DCHRA and D.C. Leave Act claims.

                                         III.    Conclusion

       Liu’s Title VII claims are time-barred because she filed her administrative charge more

than 300 days after the alleged unlawful conduct. She has not demonstrated that equitable tolling

of the deadline is warranted. The Court therefore dismisses her Title VII claims, declines to

exercise supplemental jurisdiction over the alleged D.C. Code violations, and grants ACS’s Motion

to Dismiss in full. An Order will be entered contemporaneously with this Memorandum Opinion.



DATE: March 31, 2021
                                                            CARL J. NICHOLS
                                                            United States District Judge
                                                5